Pardee, J.,
(orally.) The Farmers’ Loan & Trust Company was not made a party by the plaintiffs. It has not been called in warranty. It shows no liability on its part to protect the defendant. It makes no claim to the revenues of tho railway property nor to its possession. Its sole interest in the case is to assert its lien and tho priority thereof. It has no interest in defeating plaintiffs’ demands further than to secure priority for itself. I am therefore of the opinion that the Farmers’ Loan & Trust Company, intervenor in this cause, is mainly an intervening plaintiff, and only in a very limited way can bo considered as an intervening defendant. 1 Counsel are referred on this point to Noble v. Meyers, 76 Tex. 280, 13 S. W. Rep. 229. In the present case I seriously doubt whether the Farmers’ Loan & Trust Company can be considered a defendant at all, within the meaning of the third clause of the second section of the act of 1888, (25 St. at Large, 434.) However this may be, I am satisfied that, in the present cause sought to be removed, there is no controversy wholly between citizens of different states, which can be fully determined as between them. To the plaintiffs’ suit, the defendant railway company is a necessary party. The plaintiffs’ action is in the nature of a creditors’ bill, and is brought to establish their rights against the railway company, as well as against all lienholders and other creditors. A determination of their rights, as against the Farmers’ Loan & Trust Company, is only a small part of their case. Separate defenses do not create separate controversies, within the moaning of the removal act. For adjudicated cases directly in point, see Insurance Co. v. Huntington, 117 U. S. 280, 6 Sup. Ct. Rep. 733. In Graves v. Corbin, 132 U. S. 571, 10 Sup. Ct. Rep. 196, cases settling the proposition are collected and reviewed. The motion to remand is granted., ,